CLARK, Circuit Judge
(dissenting in part).
I have grave fear lest we are misreading the debtor’s letter of May 12, 1938, which was agreed to by the claimant; and hence I feel that the court below exercised wise discretion in returning the matter for the taking of further testimony. The referee did not pass directly upon the meaning of this letter, nor did the District Court, except to call for further exploration of its purpose and effect, as well as of the amount of subscriptions involved (some of this group were later accepted by Time) and hence of claimant’s damage. Particularly do I feel the need of such exploration because I read such evidence as there is somewhat differently than do my brothers.
After the Digest suspended publication on February 19, 1938, claimant continued to accept subscriptions because, debtor insisted the suspension was only temporary and objected to notice to possible subscribers ; moreover, claimant could not at once stop activity by its sales force over the United States and Canada. Debtor of course knew of these subscriptions, and asked claimant .to hold them; when it developed a day or two before May 12, 1938, that Time might take over the Digest subscription list, debtor’s president, Havell, told claimant that he could accept all of the subscriptions it was holding and urged it “to have them there at a certain time because ' the contract with Time, required that the stencils be cut by a certain hour.” So on May 12, claimant sent debtor a statement of these subscriptions, together with its check for $2,591.13. Then Havell telephoned Hocking (claimant’s president) that he doubted that Time would accept these subscriptions and suggested that payment of the check be stopped, as was done. I think it reasonably clear that the letter of May 12, 1938, came after that and the excepting provision of the second sentence was made in the light of this situation. Hocking testified on cross-examination that when he signed this agreement he spoke to Havell of these subscriptions being held for the Digest and that Havell was aware of them anyway continuously from the time “they” suspended publication, and had asked claimant to hold them. Then Hocking was asked directly if, when he agreed to the letter, Havell asked him to mail in the subscriptions then, to which he answered, “I believe I saw him the morning before I received that and he told me to send in all the subscriptions I had,” which he did.
If I am wrong as to this, the evidence is at least strong enough to call for further proof rather than summary rejection of the claim. It is certainly clear that claimant had these subscriptions on hand for debtor’s benefit, and if there was not á technically formal acceptance, at least both sides knew and acted on that basis, as, of course, was necessary under the original contract of August 13, 1937, as we have construed it. In any event, debtor had a definite obligation to claimant, for refusal to accept would be a breach and so would acceptance without “servicing” of the subscriptions.- The debtor chose the language used in the letter; if necessary, it should be construed against it. Termination of all future rights and duties which might arise under the original contract was natural in view of debtor’s financial straits; termination of already accrued obligations could hardly be other than an unexpected windfall to debtor and charity or stupidity on the part of claimant.
The letter itself is consistent with what might thus be normally expected. The second sentence is clearly an ‘excepting’ provision which does not make sense under the circumstances here disclosed unless it excepts these very subscriptions. And the language chosen, while not a model of clarity, is apt for this result and, as I look at it, not for the result stated in the opinion. Where parts of a day are important, “date” means “time” and “prior in date” means “prior in time.” Brown v. Hartford Ins. Co., 3 Day, Conn., 58, 67 (insurance policy); McLean v. Sworts, 69 Minn. 128, 71 N.W. 925, 65 Am.St.Rep. 556 (statute as to process); 17 C. J. 1130; Webster’s New International Dictionary, 2d Ed., “date * * * The point of time at which a transaction or event takes place, or is appointed to take place; a given point of time.” Hence “prior to the date hereof” means “prior to the time of this agreement,” the “hereof” making the reference specific, just as the “said” of “after said date” in the first sentence makes that reference specific to the time there stated. Otherwise the second or “however” sentence is superfluous. Further there is then an extra superfluity at its end in the differentiation between subscriptions accepted by claimant “on or before May 11, 1938,” and orders delivered to debtor “prior to the date hereof.” The former *813expression is broad enough to include and make unnecessary the latter, unless the debtor wished to make a distinction between the two times, as under the circumstances he might (thus preventing the addition of new subscriptions received that morning to those excepted from the release provision). I believe this reasonable explanation of the contract should not be rejected without further proof that such was the parties’ intent.